Citation Nr: 0817831	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fungal infection of 
the feet.  

2.  Entitlement to a compensable initial rating for allergic 
rhinitis with deviated septum.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1978 to 
August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  With regard to 
entitlement to a compensable disability rating for allergic 
rhinitis with deviated nasal septum, a notice of disagreement 
was received in January 2006, a statement of the case was 
issued in March 2006, and a substantive appeal was received 
in April 2006.  The January 2006 notice of disagreement was 
also filed with regard to pseudofolliculitis barbae, melasma, 
and seborrheic dermatitis.  However, in his April 2006 
substantive appeal, the veteran expressly indicated that he 
was not appealing the pseudofolliculitis barbae, melasma, and 
seborrheir dermatitis issue.  See generally 38 U.S.C.A. 
§ 7105 (West 2002). 

With regard to the issue of service connection for fungal 
infection of the feet, a notice of disagreement was received 
in November 2006, a statement of the case was received in 
January 2007, and a substantive appeal was received in March 
2007.

The issue of service connection for fungal infection of the 
feet is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected allergic rhinitis with 
deviated nasal septum is not productive of greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, nor is it manifested by 
polyps.




CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for service-connected allergic rhinitis with deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7 and 
Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case for 
allergic rhinitis with deviated nasal septum was accomplished 
by way of a letter from the RO to the veteran dated in 
January 2005, prior to adjudication of that issue.  In March 
2006, the veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to increased rating, any questions as to 
the appropriate effective dates to be assigned are rendered 
moot.  Thus, VA has satisfied its duty to notify the 
appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a report of VA examination 
performed in October 2005.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Allergic Rhinitis with Deviated Nasal Septum

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected allergic rhinitis with 
deviated nasal septum warrants a compensable disability 
rating.  An August 2004 rating decision granted service 
connection for allergic rhinitis and assigned a 
noncompensable disability rating under Diagnostic Code 6522.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  ).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Diagnostic Code 6522 provides ratings for allergic rhinitis.  
Allergic rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, is rated 10 percent 
disabling.  Allergic rhinitis with polyps is rated 30 percent 
disabling.  38 C.F.R. § 4.97.

The veteran underwent a VA examination in October 2005.  He 
complained of allergies, causing sinus-type symptoms.  He 
reported that it occurred in the fall and the spring.  He 
stated that it occasionally stretched out for several months 
but in between times he did have good relief.  He claimed 
that he could breathe through his nose satisfactorily.  

Upon physical examination, the examiner found a septum 
deviated to the left with a 35 percent obstruction.  The 
veteran had a sharp angulation of the septum.  
Turbinates were pale and mildly hypertrophied.  There were no 
polyps and there was no purulence.  The orbital rims and the 
external nasal pyramid were intact and symmetrical.  The 
examiner diagnosed allergic rhinitis and a deviated nasal 
septum with 35 percent obstruction on the left.  

The Board acknowledges the veteran's contentions and has 
reviewed the evidence.  However, after reviewing the totality 
of the evidence, the Board is compelled to conclude that a 
compensable rating is not warranted.  The Board finds that 
the medical findings on examination are quite detailed and 
clear and simply do not show the degree of involvement to 
warrant a compensable rating.  The Board notes that the 
obstruction of nasal passage is not greater than 50 percent 
on both sides or a complete obstruction on one side.  The 
October 2005 VA examiner diagnosed allergic rhinitis and 
deviated nasal septum with 35 percent obstruction on the 
left.  Furthermore, the allergic rhinitis and deviated nasal 
septum is without polyps.  The October 2005 VA examiner noted 
that there were no polyps.  Thus, a compensable disability 
rating is not warranted.  Moreover, there is no persuasive 
competent evidence that a compensable rating was warranted at 
any time during the period contemplated by this appeal.  
Hart. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating for allergic 
rhinitis with deviated nasal septum is not warranted.  To 
this extent, the appeal is denied. 


REMAND

The Board notes that the veteran's November 2006 notice of 
disagreement contains a claim that the service medical 
records reflect that the veteran saw a doctor in 1999 for dry 
feet.  Private medical records from Family Practice dated in 
February 2005, six months after separation from service, 
reflect that the veteran was seen for complaints of tinea 
pedis and onychomycosis, which he claimed had bothered him 
for years.  The veteran underwent a VA examination in October 
2005.  Following physical examination, the examiner diagnosed 
fungal infection of toes of both feet with left and right 
ingrown toenails.  The examiner noted that the veteran was 
still symptomatic.  However, the examiner did not offer an 
opinion as to the etiology of the fungal infection.  

Under the circumstances of this case where the veteran has 
reported pertinent symptoms during service and there is 
medical evidence of the claimed disability within a short 
period after service, the Board believes that a VA 
examination and opinion as to whether the veteran's current 
disability is causally related to the veteran's active duty 
service is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of the 
claimed disability of fungal infection of 
the feet.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any chronic fungal 
infection of the feet capable of 
diagnosis should be clearly reported.  If 
chronic fungal infection of the feet is 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such fungal 
infection of the feet is causally related 
to the veteran's active duty service. 

2.  After completion of the above, the 
RO should review the expanded record 
and determine whether service 
connection is warranted for fungal 
infection of the feet.  The veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


